Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to restriction and amendment of 1/26/22, are entered.
Claims 1-22 are amended and remain pending.

Election/Restrictions
Applicant’s election without traverse of Group I, as in presnt Claims 1-15 and 20-22 in the reply filed on 1/26/22 is acknowledged.
It is noted the claims have been amended commensurately, to contain the same new language the particular ATP7B truncation.  However, as noted below, the art rejections parallel that of the lack of unity, and thus, the restriction is maintained.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/22.
Claims 1-15 and 20-22 are considered herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,147,887 to Murillo, et al.
Claim 1: Murillo Claim 1 teaches an expression vector, comprising a 5’ and 3’ ITR of an AAV (d), a promoter (a), and encoding the ATPase2, taught in the specification to be preferably human (Section “Truncated Copper-Transporting ATPase 2 (ATP7B)), which is truncated, by missing HMA1-4, which meets the recitation of MBD1-2 deletions (b).  Further, the virion is claimed, which includes the capsid (Claim 9).  Finally, SEQ ID NO: 7 is a truncated human ATP7B (Figure 1).
Claim 2: SEQ ID NO: 7 is a human coding sequence.
Claim 3: Claim 10 indicates AAV8 capsid may be used.
Claim 7: Claim 6 indicates the ITRs may be from AAV2.
Claim 8: Claim 1 indicates a polyA signal (c).
Claim 13: an enhancer may be present (Claim 4).
Claim 20: a codon optimized sequence may be used, including SEQ ID NO: 8 (paragraph 16 under “Other Nucleotide Elements).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Yan, et al. (2012) “Human thyroxine binding (TBG) promoter directs efficient and sustaining transgene expression in liver-specific pattern”, Gene 506 289-94.
As shown above, the various aspects are taught by Murillo, except the aspect of a TBG promoter.  However, it is also clear from the disorder, that liver expression is the purpose (e.g., Examples).
Yan teaches that TBG promoter is good for efficient and sustaining expression in a liver-specific manner (e.g., TITLE).
Thus, at the time of invention, it would have been obvious to modify the invention to utilize the TBG promoter of Yan.  The Artisan would do so, to provide for efficient and sustaining expression in liver.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-8, 11, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Chuah, et al. (2014) “Liver-Specific Transcriptional Modules Identified Genome-Wide In Silico Analysis Enable Efficient Gene Therapy in Mice and Non-Human Primates”, Molecular Therapy, 22(9): 1605-132.
As shown above, the various aspects are taught by Murillo, except the aspect of a modified TTR promoter.  However, it is also clear from the disorder, that liver expression is the purpose (e.g., Examples).
Chuah teaches that a modified TTR promoter is good for expression in a liver-specific manner (e.g., 1607-1608, and DISCUSSION), and in conjunction with several HS-CRMs which are enhancers of the expression (e.g., Id.).  Also, expression could be further increased with the hFIX intron A or MVM intron (p. 1608). 
Thus, at the time of invention, it would have been obvious to modify the invention to utilize the minimal TTR promoter with the HS-CRM enhancers, as well hFIX and MVM introns, of Chuah.  The Artisan would do so, to provide for excellent expression in liver.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Yan, et al. (2012) “Human thyroxine binding (TBG) promoter directs efficient and sustaining transgene expression in liver-specific pattern”, Gene 506 289-94.
As shown above, the various aspects are taught by Murillo, except the aspect of a TBG promoter.  However, it is also clear from the disorder, that liver expression is the purpose (e.g., Examples).
Yan teaches that TBG promoter is good for efficient and sustaining expression in a liver-specific manner (e.g., TITLE).
Thus, at the time of invention, it would have been obvious to modify the invention to utilize the TBG promoter of Yan.  The Artisan would do so, to provide for efficient and sustaining expression in liver.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and McFarland, et al. (2006) “Evaluation of a novel short polyadenylation signal as an alternative to the SV40 polyadenylation signal”, Plasmid, 56: 62-67.
As shown above, the various aspects are taught by Murillo, except the use of a polyA signal of about 75 base pairs.
On the other hand, McFarland teaches a 32 base pair polyA signal (p. 63, column 2, paragraph 1).  McFarland teaches that the polyA signal provides efficient, stable and translatable copies of polyadenylated mRNA (p. 67, paragraph 1).
Thus, at the time of invention, it would have been obvious to modify the invention to the polyA of McFarland.  The Artisan would do so, to provide for efficient, stable and translatable copies of polyadenylated mRNA.  The Artisan would expect success, as the components are utilized for art-recognized purposes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Loeb, et al. (1999) “Enhanced Expression of Transgenes from Adeno-Associated Virus Vectors with the Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element: Implications for Gene Therapy”, Human Gene Therapy, 10: 2295-305.
As shown above, the various aspects are taught by Murillo, except the use of the WPRE element.
On the other hand, Loeb teaches, as is well known, that the WPRE may be used to increase transgene expression in AAV vectors (e.g., TITLE, whole article), as well as all types of vectors.
Thus, at the time of invention, it would have been obvious to modify the invention to the WPRE of Loeb.  The Artisan would do so, to optimize expression of the transgene.  The Artisan would expect success, as the components are utilized for art-recognized purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Valencia, et al. (2008) “Splicing promotes rapid and efficient mRNA export in mammalian cells”, Proceedings of the National Academy of Sciences, USA, 105(9): 3386-91.
As shown above, the various aspects are taught by Murillo, of utilizing an SV40 intron.
Valencia teaches that incorporation of introns increases the efficiency of mRNA export (e.g., title), and specifically SV40 intron (e.g., introduction/whole article).
Thus, at the time of invention, it would have been obvious to modify the invention to utilize the SV40 intron of Valencia.  The Artisan would do so, to provide for increased mRNA export, and thus, expression of the mRNA.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Dong, et al. (1996) “Quantitative Analysis of the Packaging Capacity of Recombinant Adeno-Associated Virus”, Human Gene Therapy, 7: 2101-12.
As shown above, the various aspects are taught by Murillo, except the aspect of a making the genome size between about 3-5.5kbp.  
On the other hand, Dong teaches that the optimal vector length for packaging is between 4.1 to 4.9 kbp (Overview Summary).  
Thus, at the time of invention, it would have been obvious to modify the invention to to make the vector size about 4.1-4.9 kbp.  The Artisan would do so, to provide for efficient packaging.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 11,147,887 to Murillo, et al. and Samadani, et al. (1996) “Identification of a Transthyretin Enhancer Site That Selectively Binds the Hepatocyte Nuclear Factor-3β Isoform” Gene Expression, 6: 23-33.
As shown above, the various aspects are taught by Murillo, except the use of a TTR enhancer.
However, Samadani teaches the TTR enhancer as promoter for expression of transgenes in liver (e.g., ABSTRACT).
Thus, at the time of invention, it would have been obvious to modify the invention to utilize the TTR enhancer of Samadani.  The Artisan would do so, to provide for efficient expression of the transgene in liver.  The Artisan would expect success, as the components are utilized for art-recognized purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15, 20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are generic to the TBG-S1 promoter.
The specification only the TBG-S1 promoter as SEQ ID NO: 8 (p. 21, paragraph 2).  SEQ ID NO: 8 is 178 nucleotides long.  There is no direction of the minimal requirements to be a TBG-S1, beyond that SEQ ID NO: 8 is the sequence of the same TBG-S1.
The art does not demonstrate any knowledge of the TBG-S1 promoter.  Further, while also known as Serpina 7, Serpin family A member 7, Thyroxine-binding globulin, and TBGGTL, the same does not evidence any knowledge of what is the S1 promoter of any of these aliases.
Thus, given the lack of what is minimally required, the Artisan would not know Applicant to have been in possession of any sequence as the TBG-S1, except SEQ ID NO: 8.

Art Made of Record
Leng, et al. (2019) “Long-Term Correction of Copper Metabolism in Wilson’s Disease Mice with AAV8 Vector Delivering Truncated ATP7B”, Human Gene Therapy, 30(12): 1494-1504, is made of record.  The disclosure is a slightly different variant from Applicant’s disclosed variant, but reads on the broad claims.  However, it is post-filing art.

Claims Free of the Art
Claim 22 is free of the art, as the particular use of the core 34 bp core of human apoliprotein HCR, along with the Serpina 7 promoter defined TBG-S1, as they are not taught in use together, and given the great variety of choices, the Artisna would not have arrived at the particular combination.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633